Title: To John Adams from the Marquis de Lafayette, 7 February 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            
              Paris le 7 fevrier 1787.1
            
            J’ai Recue, monsieur, avec bien de la Reconnoissance les detaïls que vous avis la Bonté de m’envoïer;2 ils sont alarmans même pour Ceux qui Connoissent l’amerique; ils ne peuvent que paroitre encore plus dangereux à Ceux qui ne la Connoissent pas; on nous dit qué la tempéte s’est appaisée; puissent les sages mesures que prendront le Congrès, les etats, et la Convention de philadelphie Retablir la Confiance, et la tranquillité; les dispositions de la lettre de M. de Calonne à M. jefferson, les demarches que nous faisons pour la franchise d’Honfleur, quelques projets que nous avons pour le debit des ris de Caroline, et l’entrepôt à donner à l’amerique du Commerce de nismes avec les espagnols qui ont Ruiné les fabricans de Cette ville par leur prohibitions, voilà des moïens d’établir dans les etats unis un peu de Commerce et de circulation.3 encouragés le gouvernement par vos depêches: il ne doit s’arrêter, ce me semble, que lorsque par toutes les faveurs possible il aura procuré à la france le debit ou l’entrepôt de toutes les productions Americaines, et si le soleïl des etats unis s’obscurcit pendant quelque tems, il ne paroitra que plus brillant En sortant du nuage puisqu’il s’avance toujours vers son meridien.
            le traité de commerce de la france avec la Russie est Signé; le ministre Anglais a été moins Heureux que Segur, et le voyage de Kerson va Renvoïer Bien loin le traité des anglais.4 j’avois du y joindre l’imperatrice à Kiew, mais l’assemblée des Notables me retient ici, peutêtre pour longtems.5 elle est differée par la maladie de Mr̃ de vergennes qui m’inquiete et par celles du garde des sceaux, et de M. de Calonne lui même qui ne sont pas aussi Considerables. j’espere Beaucoup de Cette assemblée qui fait Bien de l’Honneur au Roy et à son ministere; le clol franks vous Remettra un petit imprimé qui n’est interessant que par la liste qui est au Bas. j’aurai soin de vous faire Avoir des nouvelles de la tenüe dont l’ouverture sera, je crois, le quatorze. les affairs de Hollande ne s’arrangent pas encore; celles du

Capitan pacha en Egipte ne vont pas aussi Bien qu’on l’avoit cru.6 il n’y a point encore de mouvement dans le Corps diplomatique parceque Mr̃ d’adhemar est Retourné en Angleterre. donnés moi, je vous prie, de vos nouvelles, et des nouvelles publiques; les gazettes que vous adresserés à M. Cadran directeur des fermes au Havre7 seront Recües avec Reconnoissance. agrées, je vous prie, mes vœux Bien sinceres pour votre Bonheur, et l’assurance de l’attachement avec lequel j’ai l’Honneur d’etre, Votre trés Humble et obeïssant Serviteur
            
              Lafayette
            
          
          
            ou en est M. L’enfant de ses affaires?8
          
         
          TRANSLATION
          
            
              Paris, 7 February 1787
            
            I received, sir, with much gratitude the details that you had the goodness to send me. They are alarming even for those who know America. They can only appear all the more foreboding for those who do not know it. We are told that the storm has subsided; may the wise measures which Congress shall take, along with the states, and the Philadelphia Convention restore confidence and peace. The instructions of Mr. Calonne’s letter to Mr. Jefferson, the steps that we are taking toward the liberation of Honfleur, several projects that we have for the distribution of Carolina rice, and the depot to be given to America for the commerce of Nîmes with the Spaniards who have ruined the manufacturers of that town by their prohibitions— these are means toward the restoration in the United States of a little commerce and traffic. Encourage the government with your dispatches; it should not stop, in my view, until through all possible means it has procured for France the distribution or depot of all American goods, and if the sun of the United States dims for a period, it will only appear more brilliantly upon emerging from the clouds as it continues to rise toward its zenith.
            The French treaty of commerce with Russia is signed; the British minister was less content than Ségur, and the voyage to Kherson will postpone the English treaty for some time. I was supposed to meet the empress at Kiev, but the Assembly of Notables keeps me here, perhaps for a long time. It has been delayed by the illness of Mr. Vergennes, which worries me, and that of the keeper of the seals and of Mr. Calonne himself, which are not as serious. I expect much out of this assembly that does much honor to the king and his ministry. Colonel Franks will deliver a short publication to you which is interesting only for the list at the bottom. I will be sure to send you news of the proceedings, the opening of which will be, I believe, on the fourteenth. The Dutch affairs are not yet improving; those of the captain pasha in Egypt are not going as well as had been thought. There are not yet any developments in the diplomatic corps because Mr. Adhémar has returned to

England. I pray you send me public news and news of yourself; gazettes that you address to Mr. Cadran, director of farms at Le Havre, will be gratefully received. I pray you accept my most sincere wishes for your happiness, and the assurance of the attachment with which I have the honor to be your most humble and most obedient servant
            
              Lafayette
            
          
          
            How have the affairs of Mr. L’Enfant been coming along?
          
        